UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act File Number 811-22578 Vericimetry Funds (Exact name of registrant as specified in charter) 800 Wilshire Blvd. Suite 300 Los Angeles, California 90017 (Address of principal executive offices) (Zip code) Glenn S. Freed Vericimetry Advisors LLC 800 Wilshire Blvd. Suite 300 Los Angeles, California 90017 (Name and address of agent for service) Registrant's telephone number, including area code: (213) 769-8289 Date of fiscal year end: September 30 Date of reporting period: March 31, 2013 Item 1. Reports to Stockholders. The following is a copy of the report transmitted to shareholders pursuant to Rule 30e-1 under the Investment Company Act of 1940 (17 CFR 270.30e-1). Vericimetry U.S. Small Cap Value Fund Semi-Annual Report March 31, 2013 Vericimetry Funds TABLE OF CONTENTS March 31, 2013 Shareholder Letter 1 Schedule of Investments 2 Financial Statements 15 Financial Highlights 18 Notes to Financial Statements 19 Expense Example 24 Proxy Voting 25 Quarterly Holdings 25 This report has been prepared for shareholders and may be distributed to others only if preceded or accompanied by a current prospectus. Except for historical information, the matters discussed in this report may constitute forward-looking statements. These include any predictions, assessments, analyses or outlooks for individual securities, industries, market sectors and/or markets. These statements involve risks and uncertainties. In addition to the general risks described for the Fund in the current prospectus, other factors bearing on these statements include the accuracy of the Adviser’s forecasts and predictions, and the appropriateness of the investment programs designed by the Adviser to implement its strategies efficiently and effectively. Any one or more of these factors, as well as other risks affecting the securities markets and investment instruments generally, could cause the actual results of the Fund to differ materially as compared to applicable benchmarks. Vericimetry Funds LETTER TO SHAREHOLDERS March 31, 2013 (Unaudited) Dear Shareholders, We are pleased to present the enclosed semi-annual report for the Vericimetry U.S. Small Cap Value Fund (the “Fund”) for the period ended March 31, 2013. Vericimetry Advisors is an academically based, quantitatively structured investment adviser providing capacity-constrained asset class strategies to an exclusive group of elite financial advisors. The Vericimetry U.S. Small Cap Value Fund invests in a wide and diverse universe of U.S. small cap value stocks using a structured quantitative investment approach based on a set of well defined, fundamental characteristics to identify value stocks. We identify value stocks by considering multiple factors such as book-to-market, price-to-earnings, price-to-sales or price-to-operating cash flow.1 The Fund is managed with the intent of maintaining a reasonably priced management fee and low transactions costs, expenses and turnover in an effort to enhance net returns to the investor. We are committed to limit the growth of its assets under management once optimal capacity for the Fund is achieved. Our capacity planned approach, working with an exclusive set of financial advisors, seeks to provide exposure to the small and value equity risk premiums. The portfolio pursues a purer value by using a multifactor screening approach and a deeper small by its thoughtful academically based quantitatively structured methodology. We thank you for your investment in the Vericimetry U.S. Small Cap Value Fund and the confidence and trust you place in Vericimetry. Sincerely Dr. Glenn S. Freed Chief Executive Officer Economic, political, and issuer specific events will cause the value of securities to rise or fall. Because the value of your investment in the Fund will fluctuate, there is the risk that you will lose money. Securities of small and microcap companies are often less liquid, more volatile and they may have more limited resources. Value stocks may perform differently from the market as a whole and may underperform equity funds that use other investment strategies. The investment strategies, practices and risk analysis used by the Adviser may not produce the desired results. Investors should consider the investment objectives, risks, charges and expenses of the Fund carefully before investing. To obtain a prospectus which contains this and other important information about the Fund visit our website at www.vericimetryfunds.com or call 1-855-755-7550. Please read the prospectus carefully before investing. Book-to-market is the value ratio of a company’s book value to its market value. Price-to-earnings, price-to-sales and price-to-operating cash flow ratios are the value of a company’s share price compared to its previous twelve months earnings per share, sales per share or operating cash flow per share, respectively. 1 Vericimetry U.S. Small Cap Value Fund SCHEDULE OF INVESTMENTS As of March 31, 2013 (Unaudited) Number of Shares Value COMMON STOCKS – 99.3% BASIC MATERIALS – 5.0% A Schulman, Inc. $ Aceto Corp. Boise, Inc. Buckeye Technologies, Inc. Century Aluminum Co.* Charles & Colvard Ltd.* Codexis, Inc.*1 Commercial Metals Co. Ferro Corp.* Friedman Industries, Inc. Horsehead Holding Corp.*1 Kaiser Aluminum Corp.1 Kraton Performance Polymers, Inc.* Kronos Worldwide, Inc. Landec Corp.* Material Sciences Corp.* Materion Corp. Minerals Technologies, Inc.1 Molycorp, Inc.* Northern Technologies International Corp.* Olin Corp. OM Group, Inc.* Penford Corp.* PH Glatfelter Co. Schnitzer Steel Industries, Inc. - Class A Sensient Technologies Corp. Shiloh Industries, Inc. Stillwater Mining Co.*1 Universal Stainless & Alloy* Zep, Inc. Zoltek Cos., Inc.*1 COMMUNICATIONS – 5.9% 1-800-Flowers.com, Inc. - Class A* Active Network, Inc.* ADTRAN, Inc.1 AH Belo Corp. - Class A Alliance Fiber Optic Products, Inc. Anaren, Inc.* Aviat Networks, Inc.* Aware, Inc.1 Beasley Broadcasting Group, Inc. - Class A Black Box Corp. Blucora, Inc.* CafePress, Inc.*1 Calix, Inc.* Cambium Learning Group, Inc.* Number of Shares Value COMMON STOCKS (Continued) COMMUNICATIONS (Continued) Cbeyond, Inc.*1 $ Central European Media Enterprises Ltd. - Class A*1 Clearfield, Inc.* ClearOne, Inc.* Communications Systems, Inc. Comtech Telecommunications Corp. Courier Corp. Cumulus Media, Inc. - Class A*1 Dex One Corp.*1 Digital Generation, Inc.*1 Dolan Co.* EarthLink, Inc. Entercom Communications Corp. - Class A*1 Envivio, Inc.*1 ePlus, Inc. EW Scripps Co. - Class A* Extreme Networks* Finisar Corp.*1 Global Sources Ltd.*1 Globecomm Systems, Inc.* Gray Television, Inc.*1 Gray Television, Inc. - Class A* Harmonic, Inc.* Harte-Hanks, Inc. Hawaiian Telcom Holdco, Inc.* ICG Group, Inc.*1 ID Systems, Inc.* IntraLinks Holdings, Inc.* Iridium Communications, Inc.*1 Journal Communications, Inc. - Class A* Leap Wireless International, Inc.*1 Limelight Networks, Inc.*1 Local Corp.*1 Marchex, Inc. - Class B1 Martha Stewart Living Omnimedia - Class A*1 McClatchy Co. - Class A*1 Meredith Corp.1 ModusLink Global Solutions, Inc.* Motricity, Inc.*1 Multiband Corp.* NeoPhotonics Corp.* NETGEAR, Inc.* Neutral Tandem, Inc. NII Holdings, Inc.*1 See accompanying Notes to Financial Statements. 2 Vericimetry U.S. Small Cap Value Fund SCHEDULE OF INVESTMENTS (Continued) As of March 31, 2013 (Unaudited) Number of Shares Value COMMON STOCKS (Continued) COMMUNICATIONS (Continued) Novatel Wireless, Inc.* $ Oclaro, Inc.*1 PC-Tel, Inc. Perficient, Inc.* Polycom, Inc.* Preformed Line Products Co. Premiere Global Services, Inc.* QuinStreet, Inc.*1 Radio One, Inc. - Class A*1 Radio One, Inc. - Class D*1 RealNetworks, Inc.* Salem Communications Corp. - Class A Scholastic Corp. Shenandoah Telecommunications Co. ShoreTel, Inc.* Symmetricom, Inc.* Synacor, Inc.*1 TeleCommunication Systems, Inc. - Class A* Telenav, Inc.* Tellabs, Inc. Tessco Technologies, Inc. TheStreet, Inc. U.S. Auto Parts Network, Inc.*1 United Online, Inc. UniTek Global Services, Inc.* USA Mobility, Inc.1 Valuevision Media, Inc. - Class A*1 Vonage Holdings Corp.*1 Zynga, Inc. - Class A*1 CONSUMER, CYCLICAL – 15.1% Ambassadors Group, Inc. AMREP Corp.*1 Ark Restaurants Corp. Barnes & Noble, Inc.* Bassett Furniture Industries, Inc. Beazer Homes USA, Inc.*1 bebe stores, Inc. Big 5 Sporting Goods Corp. Biglari Holdings, Inc.*1 Black Diamond, Inc.*1 Bob Evans Farms, Inc. Body Central Corp.* Boyd Gaming Corp.*1 Brown Shoe Co., Inc. Build-A-Bear Workshop, Inc.*1 Cache, Inc.* Number of Shares Value COMMON STOCKS (Continued) CONSUMER, CYCLICAL (Continued) Callaway Golf Co.1 $ Carrols Restaurant Group, Inc.* Cash America International, Inc.1 Cato Corp. - Class A Century Casinos, Inc.* Churchill Downs, Inc. Citi Trends, Inc.*1 Columbia Sportswear Co.1 Core-Mark Holding Co., Inc.1 Crown Crafts, Inc. Delta Apparel, Inc.*1 Destination XL Group, Inc.* Dixie Group, Inc.* Dover Downs Gaming & Entertainment, Inc. Dover Motorsports, Inc. DreamWorks Animation SKG, Inc. - Class A*1 Emerson Radio Corp.* Escalade, Inc. Exide Technologies* Ezcorp, Inc. - Class A* Federal-Mogul Corp.* Finish Line, Inc. - Class A1 Flexsteel Industries, Inc. Fred's, Inc. - Class A1 Frisch's Restaurants, Inc. Fuel Systems Solutions, Inc.*1 Full House Resorts, Inc.* Furniture Brands International, Inc.*1 G&K Services, Inc. - Class A G-III Apparel Group Ltd.* Gaiam, Inc. - Class A* Gaming Partners International Corp. Genesco, Inc.*1 Group 1 Automotive, Inc. Haverty Furniture Cos., Inc. Hawaiian Holdings, Inc.*1 hhgregg, Inc.*1 Hooker Furniture Corp.1 Houston Wire & Cable Co.1 Iconix Brand Group, Inc.*1 International Speedway Corp. - Class A Isle of Capri Casinos, Inc.* JAKKS Pacific, Inc.1 JetBlue Airways Corp.*1 Joe's Jeans, Inc.* Johnson Outdoors, Inc. - Class A* See accompanying Notes to Financial Statements. 3 Vericimetry U.S. Small Cap Value Fund SCHEDULE OF INVESTMENTS (Continued) As of March 31, 2013 (Unaudited) Number of Shares Value COMMON STOCKS (Continued) CONSUMER, CYCLICAL (Continued) Jones Group, Inc. $ Kimball International, Inc. - Class B Kirkland's, Inc.* La-Z-Boy, Inc. LeapFrog Enterprises, Inc.* Life Time Fitness, Inc.*1 Lifetime Brands, Inc. Luby's, Inc.*1 M/I Homes, Inc.*1 Maidenform Brands, Inc.* Marcus Corp. MarineMax, Inc.* Marriott Vacations Worldwide Corp.* Men's Wearhouse, Inc.1 Miller Industries, Inc. Modine Manufacturing Co.* Monarch Casino & Resort, Inc.* Motorcar Parts of America, Inc.*1 Navarre Corp.* Office Depot, Inc.*1 OfficeMax, Inc.1 Pacific Sunwear of California, Inc.*1 Pantry, Inc.* PC Connection, Inc. PCM, Inc.* Pep Boys-Manny Moe & Jack*1 Perfumania Holdings, Inc.*1 Perry Ellis International, Inc. Pinnacle Entertainment, Inc.* Quiksilver, Inc.* RadioShack Corp.1 Reading International, Inc. - Class A* Red Lion Hotels Corp.*1 Red Robin Gourmet Burgers, Inc.*1 Regis Corp.1 Remy International, Inc. Republic Airways Holdings, Inc.* RG Barry Corp. Rick's Cabaret International, Inc.* Rocky Brands, Inc.* Roundy's, Inc.1 Ruby Tuesday, Inc.*1 Rush Enterprises, Inc. - Class A*1 Rush Enterprises, Inc. - Class B* Saks, Inc.*1 ScanSource, Inc.* School Specialty, Inc.*1 Number of Shares Value COMMON STOCKS (Continued) CONSUMER, CYCLICAL (Continued) Scientific Games Corp. - Class A* $ Shoe Carnival, Inc. Skechers U.S.A., Inc. - Class A* Skullcandy, Inc.*1 Skyline Corp.* SkyWest, Inc. Spartan Motors, Inc. Speedway Motorsports, Inc. Stage Stores, Inc.1 Standard Motor Products, Inc.1 Stanley Furniture Co., Inc.* Stein Mart, Inc. Steinway Musical Instruments, Inc.* Strattec Security Corp. Superior Industries International, Inc. Superior Uniform Group, Inc. Supreme Industries, Inc. - Class A*1 Systemax, Inc.1 Tandy Leather Factory, Inc.* Titan Machinery, Inc.*1 Trans World Entertainment Corp.1 Tuesday Morning Corp.*1 Unifi, Inc.* UniFirst Corp. United Stationers, Inc. Universal Electronics, Inc.* VOXX International Corp.* Wendy's Co.1 Wesco Aircraft Holdings, Inc.*1 West Marine, Inc.* Wet Seal, Inc. - Class A* Weyco Group, Inc. WMS Industries, Inc.* Zale Corp.* CONSUMER, NON-CYCLICAL – 14.4% ABM Industries, Inc.1 ACCO Brands Corp.*1 Addus HomeCare Corp.* Affymetrix, Inc.*1 Albany Molecular Research, Inc.*1 Alere, Inc.*1 Alliance One International, Inc.*1 Almost Family, Inc. Alphatec Holdings, Inc.*1 Amedisys, Inc.*1 Amsurg Corp.*1 See accompanying Notes to Financial Statements. 4 Vericimetry U.S. Small Cap Value Fund SCHEDULE OF INVESTMENTS (Continued) As of March 31, 2013 (Unaudited) Number of Shares Value COMMON STOCKS (Continued) CONSUMER, NON-CYCLICAL (Continued) Andersons, Inc.1 $ AngioDynamics, Inc.*1 Anika Therapeutics, Inc.* ARC Document Solutions, Inc.* Assisted Living Concepts, Inc. - Class A1 AT Cross Co. - Class A* Boulder Brands, Inc.* Bridgepoint Education, Inc.*1 CardioNet, Inc.* Career Education Corp.* CBIZ, Inc.*1 CDI Corp. Central Garden and Pet Co.* Central Garden and Pet Co. - Class A* Chindex International, Inc.* Chiquita Brands International, Inc.* CONMED Corp.1 Consolidated Graphics, Inc.*1 Convergys Corp. Corinthian Colleges, Inc.*1 CRA International, Inc.* Craft Brew Alliance, Inc.* Cross Country Healthcare, Inc.* CryoLife, Inc.1 CSS Industries, Inc. Cumberland Pharmaceuticals, Inc.* DeVry, Inc.1 Diamond Foods, Inc.*1 Dole Food Co., Inc.*1 Education Management Corp.*1 Electro Rent Corp. Emergent Biosolutions, Inc.* Ennis, Inc. Essex Rental Corp.* Exactech, Inc.*1 Five Star Quality Care, Inc.* Fresh Del Monte Produce, Inc. FTI Consulting, Inc.* Gentiva Health Services, Inc.*1 Great Lakes Dredge & Dock Corp. Greatbatch, Inc.* Green Dot Corp. - Class A*1 Hackett Group, Inc. Harvard Bioscience, Inc.* Health Net, Inc.* Healthways, Inc.* Heidrick & Struggles International, Inc. Number of Shares Value COMMON STOCKS (Continued) CONSUMER, NON-CYCLICAL (Continued) Helen of Troy Ltd.* $ Heska Corp. Hill International, Inc.* Hudson Global, Inc.* Huron Consulting Group, Inc.*1 ICF International, Inc.* Information Services Group, Inc.* Ingles Markets, Inc. - Class A Intersections, Inc.1 Invacare Corp.1 John B Sanfilippo & Son, Inc. K12, Inc.*1 Kelly Services, Inc. - Class A Kindred Healthcare, Inc.* Korn/Ferry International* LHC Group, Inc.* LifePoint Hospitals, Inc.* Lincoln Educational Services Corp. Live Nation Entertainment, Inc.* Mac-Gray Corp. Magellan Health Services, Inc.* Matthews International Corp. - Class A Maxygen, Inc. Medical Action Industries, Inc.* Merit Medical Systems, Inc.* MGP Ingredients, Inc. Molina Healthcare, Inc.*1 Monster Worldwide, Inc.* Multi-Color Corp. Nash Finch Co. National Healthcare Corp. Natural Alternatives International, Inc.* Natus Medical, Inc.* Navigant Consulting, Inc.* Newtek Business Services, Inc.* Nutraceutical International Corp. NuVasive, Inc.* Omega Protein Corp.* Overhill Farms, Inc.* PDI, Inc.* Pendrell Corp.*1 Perceptron, Inc. PharMerica Corp.* PHH Corp.*1 PhotoMedex, Inc.*1 Post Holdings, Inc. QC Holdings, Inc. See accompanying Notes to Financial Statements. 5 Vericimetry U.S. Small Cap Value Fund SCHEDULE OF INVESTMENTS (Continued) As of March 31, 2013 (Unaudited) Number of Shares Value COMMON STOCKS (Continued) CONSUMER, NON-CYCLICAL (Continued) Quad/Graphics, Inc.1 $ RCM Technologies, Inc. Resources Connection, Inc. RPX Corp.* RTI Biologics, Inc.* Sciclone Pharmaceuticals, Inc.* Select Medical Holdings Corp. Seneca Foods Corp. - Class A* Solta Medical, Inc.*1 Spartan Stores, Inc. StarTek, Inc.*1 Stewart Enterprises, Inc. - Class A Symmetry Medical, Inc.* Theragenics Corp.* TMS International Corp. - Class A* Triple-S Management Corp. - Class B* Universal American Corp. Universal Corp.1 Universal Technical Institute, Inc.1 VCA Antech, Inc.* Viad Corp.1 Village Super Market, Inc. - Class A Weis Markets, Inc. DIVERSIFIED – 0.3% Harbinger Group, Inc.* Resource America, Inc. - Class A ENERGY – 5.7% Adams Resources & Energy, Inc. Alpha Natural Resources, Inc.*1 Apco Oil and Gas International, Inc. Arch Coal, Inc.1 Basic Energy Services, Inc.*1 Bill Barrett Corp.*1 BioFuel Energy Corp.*1 Cal Dive International, Inc.*1 Callon Petroleum Co.* Carrizo Oil & Gas, Inc.*1 Clayton Williams Energy, Inc.*1 Cloud Peak Energy, Inc.*1 Comstock Resources, Inc.*1 Contango Oil & Gas Co. Crimson Exploration, Inc.* Dawson Geophysical Co.* Double Eagle Petroleum Co.* Endeavour International Corp.*1 Number of Shares Value COMMON STOCKS (Continued) ENERGY (Continued) EPL Oil & Gas, Inc.* $ Exterran Holdings, Inc.*1 Forbes Energy Services Ltd.* FutureFuel Corp. Global Geophysical Services, Inc.* Green Plains Renewable Energy, Inc.* Gulf Island Fabrication, Inc. Hallador Energy Co.1 Hercules Offshore, Inc.* James River Coal Co.*1 Key Energy Services, Inc.* L&L Energy, Inc.*1 Magellan Petroleum Corp.* Matrix Service Co.* Mitcham Industries, Inc.*1 Natural Gas Services Group, Inc.* Newpark Resources, Inc.*1 Northern Oil and Gas, Inc.*1 Parker Drilling Co.* Penn Virginia Corp.1 Pioneer Energy Services Corp.* Renewable Energy Group, Inc.* Resolute Energy Corp.* REX American Resources Corp.* Rex Energy Corp.*1 Saratoga Resources, Inc.* SEACOR Holdings, Inc.1 Stone Energy Corp.* Swift Energy Co.* TETRA Technologies, Inc.* U.S. Energy Corp.* Vantage Drilling Co.*1 Warren Resources, Inc.* Willbros Group, Inc.* FINANCIAL – 28.2% 1st Source Corp. Access National Corp. ACNB Corp.1 American Equity Investment Life Holding Co.1 American National Bankshares, Inc.1 American National Insurance Co.1 American River Bankshares*1 American Safety Insurance Holdings Ltd.* Ameris Bancorp*1 AMERISAFE, Inc. See accompanying Notes to Financial Statements. 6 Vericimetry U.S. Small Cap Value Fund SCHEDULE OF INVESTMENTS (Continued) As of March 31, 2013 (Unaudited) Number of Shares Value COMMON STOCKS (Continued) FINANCIAL (Continued) AmeriServ Financial, Inc.* $ Ames National Corp.1 Amtrust Financial Services, Inc.1 Argo Group International Holdings Ltd. Arrow Financial Corp. Asset Acceptance Capital Corp.* Asta Funding, Inc. Astoria Financial Corp.1 Atlantic American Corp.1 Baldwin & Lyons, Inc. - Class B Bancfirst Corp. Bancorp of New Jersey, Inc. Bancorp, Inc.* BancorpSouth, Inc.1 Bank of Commerce Holdings Bank of Kentucky Financial Corp. Bank of Marin Bancorp Banner Corp. Bar Harbor Bankshares BBCN Bancorp, Inc.1 BCB Bancorp, Inc.1 Berkshire Bancorp, Inc. Berkshire Hills Bancorp, Inc. BGC Partners, Inc. - Class A BNC Bancorp BofI Holding, Inc.*1 Boston Private Financial Holdings, Inc.1 Bridge Bancorp, Inc. Bridge Capital Holdings* Brookline Bancorp, Inc. Bryn Mawr Bank Corp. C&F Financial Corp. Calamos Asset Management, Inc. - Class A California First National Bancorp Camden National Corp. Cape Bancorp, Inc. Capital Bank Financial Corp. - Class A Capital City Bank Group, Inc.*1 Cardinal Financial Corp.1 Cathay General Bancorp1 Center Bancorp, Inc.1 Centerstate Banks, Inc.1 Central Pacific Financial Corp.* Central Valley Community Bancorp1 Century Bancorp, Inc. - Class A CFS Bancorp, Inc.1 Chemical Financial Corp. Number of Shares Value COMMON STOCKS (Continued) FINANCIAL (Continued) Cheviot Financial Corp. $ Citizens & Northern Corp. Citizens Republic Bancorp, Inc.* City Holding Co.1 CNB Financial Corp.1 CNO Financial Group, Inc. CoBiz Financial, Inc. Codorus Valley Bancorp, Inc.1 Columbia Banking System, Inc.1 Commercial National Financial Corp. Community Bank Shares of Indiana, Inc. Community Bank System, Inc.1 Community Bankers Trust Corp.*1 Community Partners Bancorp* Community Trust Bancorp, Inc. Cowen Group, Inc. - Class A* Crawford & Co. - Class A CVB Financial Corp. DFC Global Corp.* Dime Community Bancshares, Inc. Donegal Group, Inc. - Class A Doral Financial Corp.* Eagle Bancorp, Inc.* Eastern Insurance Holdings, Inc. EMC Insurance Group, Inc. Employers Holdings, Inc.1 Encore Capital Group, Inc.*1 Endurance Specialty Holdings Ltd. Enstar Group Ltd.* Enterprise Bancorp, Inc. Enterprise Financial Services Corp. ESB Financial Corp. Evans Bancorp, Inc. Farmers Capital Bank Corp.* Farmers National Banc Corp.1 FBL Financial Group, Inc. - Class A1 FBR & Co.* Federal Agricultural Mortgage Corp. - Class C Fidelity Southern Corp.* Financial Institutions, Inc. First Acceptance Corp.* First Bancorp First BanCorp*1 First Bancorp, Inc. First Busey Corp. First Business Financial Services, Inc.1 See accompanying Notes to Financial Statements. 7 Vericimetry U.S. Small Cap Value Fund SCHEDULE OF INVESTMENTS (Continued) As of March 31, 2013 (Unaudited) Number of Shares Value COMMON STOCKS (Continued) FINANCIAL (Continued) First Citizens Banc Corp. $ First Citizens BancShares, Inc. - Class A First Commonwealth Financial Corp. First Community Bancshares, Inc. First Defiance Financial Corp. First Financial Bancorp First Financial Corp.1 First Financial Holdings, Inc. First Interstate Bancsystem, Inc. First M&F Corp. First Merchants Corp. First of Long Island Corp. First South Bancorp, Inc.* Firstbank Corp. Firstcity Financial Corp.* FirstMerit Corp.1 Flagstar Bancorp, Inc.* Flushing Financial Corp. FNB Corp.1 Fortegra Financial Corp.* Gain Capital Holdings, Inc. German American Bancorp, Inc. GFI Group, Inc. Glacier Bancorp, Inc.1 Great Southern Bancorp, Inc. Greenlight Capital Re Ltd. - Class A* Guaranty Bancorp* Hallmark Financial Services* Hanmi Financial Corp.* Hanover Insurance Group, Inc. Heartland Financial USA, Inc. Heritage Commerce Corp.*1 Heritage Financial Corp. Heritage Financial Group, Inc. Heritage Oaks Bancorp* HF Financial Corp. Hingham Institution for Savings1 Home Bancorp, Inc.* Home BancShares, Inc.1 HomeStreet, Inc.*1 HopFed Bancorp, Inc. Horace Mann Educators Corp. Horizon Bancorp Hudson Valley Holding Corp. Iberiabank Corp. IF Bancorp, Inc.* Independence Holding Co. Number of Shares Value COMMON STOCKS (Continued) FINANCIAL (Continued) Independent Bank Corp. - MI $ Independent Bank Corp. - MA1 Infinity Property & Casualty Corp. Interactive Brokers Group, Inc. - Class A International Bancshares Corp.1 Intervest Bancshares Corp. - Class A* INTL. FCStone, Inc.*1 Investment Technology Group, Inc.* Investors Bancorp, Inc. Investors Title Co. Janus Capital Group, Inc.1 JMP Group, Inc. Kansas City Life Insurance Co. Kemper Corp. Lakeland Bancorp, Inc.1 Lakeland Financial Corp. Laporte Bancorp, Inc. LNB Bancorp, Inc. Macatawa Bank Corp.*1 Maiden Holdings Ltd. MainSource Financial Group, Inc. Manning & Napier, Inc. Marlin Business Services Corp. MB Financial, Inc. MBT Financial Corp.* Meadowbrook Insurance Group, Inc. Mercantile Bank Corp. Merchants Bancshares, Inc. Meta Financial Group, Inc. Metro Bancorp, Inc.* MetroCorp Bancshares, Inc.* MGIC Investment Corp.* MicroFinancial, Inc. Middleburg Financial Corp. MidSouth Bancorp, Inc. MidWestOne Financial Group, Inc. Monarch Financial Holdings, Inc.1 Montpelier Re Holdings Ltd.1 MutualFirst Financial, Inc. NASB Financial, Inc.*1 National Bankshares, Inc.1 National Financial Partners Corp.*1 National Interstate Corp. National Penn Bancshares, Inc.1 National Western Life Insurance Co. - Class A Navigators Group, Inc.* NBT Bancorp, Inc. See accompanying Notes to Financial Statements. 8 Vericimetry U.S. Small Cap Value Fund SCHEDULE OF INVESTMENTS (Continued) As of March 31, 2013 (Unaudited) Number of Shares Value COMMON STOCKS (Continued) FINANCIAL (Continued) Nelnet, Inc. - Class A1 $ New Hampshire Thrift Bancshares, Inc. NewBridge Bancorp* North Valley Bancorp* Northrim BanCorp, Inc.1 Northwest Bancshares, Inc. Norwood Financial Corp. 60 Oak Valley Bancorp* Ocean Shore Holding Co. OceanFirst Financial Corp. Old Line Bancshares, Inc.1 Old National Bancorp1 Old Point Financial Corp. OneBeacon Insurance Group Ltd. - Class A1 Oneida Financial Corp. Oppenheimer Holdings, Inc. - Class A Oritani Financial Corp. Orrstown Financial Services, Inc.* Pacific Continental Corp. Pacific Mercantile Bancorp* Pacific Premier Bancorp, Inc.* PacWest Bancorp1 Palmetto Bancshares, Inc.*1 Park National Corp.1 Peapack Gladstone Financial Corp.1 Penns Woods Bancorp, Inc. Peoples Bancorp of North Carolina, Inc. Peoples Bancorp, Inc. Phoenix Cos., Inc.* Pinnacle Financial Partners, Inc.*1 Piper Jaffray Cos.* Platinum Underwriters Holdings Ltd. Preferred Bank* Premier Financial Bancorp, Inc. Primerica, Inc. PrivateBancorp, Inc. Provident Financial Holdings, Inc.1 Provident Financial Services, Inc. Provident New York Bancorp Pulaski Financial Corp.1 PVF Capital Corp.* QCR Holdings, Inc. Radian Group, Inc.1 Regional Management Corp.1 Renasant Corp.1 Republic Bancorp, Inc. - Class A1 Republic First Bancorp, Inc.* Number of Shares Value COMMON STOCKS (Continued) FINANCIAL (Continued) Riverview Bancorp, Inc.* $ RLI Corp. Rockville Financial, Inc. S&T Bancorp, Inc. Safety Insurance Group, Inc. Sandy Spring Bancorp, Inc. SCBT Financial Corp.1 Selective Insurance Group, Inc. Severn Bancorp, Inc.* Shore Bancshares, Inc. Sierra Bancorp1 Simmons First National Corp. - Class A Simplicity Bancorp, Inc. Southern National Bancorp of Virginia, Inc. Southside Bancshares, Inc.1 Southwest Bancorp, Inc.* StanCorp Financial Group, Inc.1 State Auto Financial Corp.1 State Bank Financial Corp.1 StellarOne Corp. Sterling Bancorp Sterling Financial Corp. Stewart Information Services Corp. Stifel Financial Corp.*1 Stratus Properties, Inc.* Suffolk Bancorp* Summit Financial Group, Inc.* SWS Group, Inc.* SY Bancorp, Inc.1 Symetra Financial Corp. Synovus Financial Corp.1 Taylor Capital Group, Inc.* TCF Financial Corp.1 Teche Holding Co. 33 Territorial Bancorp, Inc. Timberland Bancorp, Inc. Tompkins Financial Corp. Tower Financial Corp. TowneBank1 Trico Bancshares TrustCo Bank Corp. NY Trustmark Corp.1 Umpqua Holdings Corp. Union First Market Bankshares Corp. United Bankshares, Inc.1 United Community Banks, Inc.*1 United Community Financial Corp.* See accompanying Notes to Financial Statements. 9 Vericimetry U.S. Small Cap Value Fund SCHEDULE OF INVESTMENTS (Continued) As of March 31, 2013 (Unaudited) Number of Shares Value COMMON STOCKS (Continued) FINANCIAL (Continued) United Financial Bancorp, Inc. $ United Fire Group, Inc. United Insurance Holdings Corp. United Security Bancshares*1 Universal Insurance Holdings, Inc. Univest Corp. of Pennsylvania Valley National Bancorp1 ViewPoint Financial Group, Inc. Virginia Commerce Bancorp, Inc.* Washington Banking Co. Washington Federal, Inc. Washington Trust Bancorp, Inc. Waterstone Financial, Inc.* Webster Financial Corp. WesBanco, Inc. West Bancorporation, Inc. West Coast Bancorp Western Alliance Bancorp*1 Wilshire Bancorp, Inc.*1 Wintrust Financial Corp.1 WSFS Financial Corp. Xenith Bankshares, Inc.* Yadkin Valley Financial Corp.* INDUSTRIAL – 17.5% AAR Corp. Advanced Energy Industries, Inc.* Aegion Corp.*1 Aerovironment, Inc.* Air Transport Services Group, Inc.*1 Alamo Group, Inc. Albany International Corp. - Class A Alliant Techsystems, Inc. Allied Motion Technologies, Inc. AM Castle & Co.*1 Ameresco, Inc. - Class A* Ampco-Pittsburgh Corp.1 API Technologies Corp.*1 Arkansas Best Corp. Astec Industries, Inc.1 Atlas Air Worldwide Holdings, Inc.* AVX Corp. Ballantyne Strong, Inc.* Barnes Group, Inc. Bel Fuse, Inc. - Class B Benchmark Electronics, Inc.* Brady Corp. - Class A Number of Shares Value COMMON STOCKS (Continued) INDUSTRIAL (Continued) Briggs & Stratton Corp.1 $ Bristow Group, Inc. Broadwind Energy, Inc.* CAI International, Inc.* Chase Corp. Checkpoint Systems, Inc.* CIRCOR International, Inc. Coherent, Inc. Columbus McKinnon Corp.* Comfort Systems USA, Inc. Core Molding Technologies, Inc.* Covenant Transportation Group, Inc. - Class A* CPI Aerostructures, Inc.* CTS Corp. Cubic Corp. Curtiss-Wright Corp. CyberOptics Corp.* DHT Holdings, Inc. Ducommun, Inc.* Dycom Industries, Inc.* Dynamic Materials Corp. Eagle Bulk Shipping, Inc.*1 Eastern Co. Ecology and Environment, Inc. - Class A Electro Scientific Industries, Inc. EMCOR Group, Inc. Encore Wire Corp.1 EnerNOC, Inc.* EnerSys, Inc.* EnPro Industries, Inc.* Era Group, Inc.1 Erickson Air-Crane, Inc. ESCO Technologies, Inc. Esterline Technologies Corp.* Fabrinet* Flow International Corp.*1 FreightCar America, Inc. Frequency Electronics, Inc.1 Frontline Ltd.* Fuel Tech, Inc.*1 Furmanite Corp.* Genco Shipping & Trading Ltd.*1 Gencor Industries, Inc.* General Cable Corp.* General Finance Corp.*1 Gibraltar Industries, Inc.*1 See accompanying Notes to Financial Statements. 10 Vericimetry U.S. Small Cap Value Fund SCHEDULE OF INVESTMENTS (Continued) As of March 31, 2013 (Unaudited) Number of Shares Value COMMON STOCKS (Continued) INDUSTRIAL (Continued) Global Power Equipment Group, Inc. $ GrafTech International Ltd.*1 Granite Construction, Inc. Greenbrier Cos., Inc.* Griffon Corp. GSE Holding, Inc.* Gulfmark Offshore, Inc. - Class A Hardinge, Inc. Harsco Corp. Heritage-Crystal Clean, Inc.*1 Hurco Cos., Inc.*1 Identive Group, Inc.*1 IEC Electronics Corp.* II-VI, Inc.* Insteel Industries, Inc. Integrated Electrical Services, Inc.* International Shipholding Corp. Intevac, Inc.*1 Iteris, Inc.*1 Itron, Inc.* Kadant, Inc.* Kemet Corp.* Key Technology, Inc.* Knightsbridge Tankers Ltd.1 Kratos Defense & Security Solutions, Inc.*1 Lawson Products, Inc. Layne Christensen Co.* LB Foster Co. - Class A LMI Aerospace, Inc.*1 LoJack Corp.* LS Starrett Co. - Class A LSI Industries, Inc.1 Lydall, Inc.* Marten Transport Ltd. Met-Pro Corp. Metabolix, Inc.*1 Metalico, Inc.*1 Methode Electronics, Inc. Mfri, Inc.* Michael Baker Corp. Moog, Inc. - Class A*1 Multi-Fineline Electronix, Inc.* MYR Group, Inc.* NACCO Industries, Inc. - Class A NAPCO Security Technologies, Inc.*1 National Presto Industries, Inc. National Technical Systems, Inc.* Number of Shares Value COMMON STOCKS (Continued) INDUSTRIAL (Continued) NL Industries, Inc. $ NN, Inc.* Northwest Pipe Co.* Olympic Steel, Inc.1 Orbital Sciences Corp.*1 Orion Energy Systems, Inc.* Orion Marine Group, Inc.* Pacer International, Inc.* PAM Transportation Services, Inc. Perma-Fix Environmental Services* PHI, Inc. PHI, Inc.2 Pike Electric Corp. Plexus Corp.* PMFG, Inc.*1 Power-One, Inc.*1 PowerSecure International, Inc.* Providence and Worcester Railroad Co. Quanex Building Products Corp.1 Rand Logistics, Inc.*1 Roadrunner Transportation Systems, Inc.* Rofin-Sinar Technologies, Inc.*1 Rogers Corp.*1 RTI International Metals, Inc.*1 Saia, Inc.* Sanmina Corp.* Ship Finance International Ltd.1 SIFCO Industries, Inc. SL Industries, Inc. Sparton Corp.* Sterling Construction Co., Inc.* Stoneridge, Inc.* STR Holdings, Inc.* SunPower Corp.*1 Synalloy Corp. Sypris Solutions, Inc. Tech Data Corp.* Tecumseh Products Co. - Class A* Tecumseh Products Co. - Class B*1 Teekay Tankers Ltd. - Class A1 Tetra Tech, Inc.* Transcat, Inc.* TTM Technologies, Inc.* Tutor Perini Corp.* Twin Disc, Inc.1 U.S. Concrete, Inc.* UFP Technologies, Inc.* See accompanying Notes to Financial Statements. 11 Vericimetry U.S. Small Cap Value Fund SCHEDULE OF INVESTMENTS (Continued) As of March 31, 2013 (Unaudited) Number of Shares Value COMMON STOCKS (Continued) INDUSTRIAL (Continued) Ultralife Corp.* $ Universal Forest Products, Inc.1 Universal Truckload Services, Inc.* USA Truck, Inc.* UTi Worldwide, Inc.1 Viasystems Group, Inc.* Vicor Corp.* Vishay Intertechnology, Inc.*1 Vishay Precision Group, Inc.* VSE Corp. Watts Water Technologies, Inc. - Class A1 Willis Lease Finance Corp.* XPO Logistics, Inc.*1 Zagg, Inc.*1 Zygo Corp.* TECHNOLOGY – 7.2% Agilysys, Inc.* Alpha & Omega Semiconductor Ltd.* Amkor Technology, Inc.*1 ANADIGICS, Inc.* Astro-Med, Inc. ATMI, Inc.* Avid Technology, Inc.* Axcelis Technologies, Inc.*1 AXT, Inc.* Brooks Automation, Inc. CACI International, Inc. - Class A*1 Cascade Microtech, Inc.*1 Ceva, Inc.*1 CIBER, Inc.* Cohu, Inc. Digi International, Inc.* Digital River, Inc.* Diodes, Inc.*1 Dot Hill Systems Corp.* DSP Group, Inc.* Dynamics Research Corp.* Ebix, Inc.1 Echelon Corp.* Electronics for Imaging, Inc.* Emcore Corp.*1 Emulex Corp.* Entegris, Inc.* Entropic Communications, Inc.*1 Number of Shares Value COMMON STOCKS (Continued) TECHNOLOGY (Continued) EPIQ Systems, Inc. $ Fairchild Semiconductor International, Inc.* FormFactor, Inc.* Geeknet, Inc.* GSI Technology, Inc.* GT Advanced Technologies, Inc.*1 Hutchinson Technology, Inc.*1 Imation Corp.* Innodata, Inc.* Insight Enterprises, Inc.*1 Integrated Silicon Solution, Inc.* International Rectifier Corp.*1 IXYS Corp. Key Tronic Corp.* Lexmark International, Inc. - Class A1 Majesco Entertainment Co.*1 ManTech International Corp. - Class A1 Mattson Technology, Inc.* MEMC Electronic Materials, Inc.* Mercury Systems, Inc.* MKS Instruments, Inc. NCI, Inc. - Class A* Official Payments Holdings, Inc.* OmniVision Technologies, Inc.*1 PAR Technology Corp.* Pericom Semiconductor Corp.* Photronics, Inc.* QLogic Corp.* Radisys Corp.* Richardson Electronics Ltd. Rimage Corp. Rudolph Technologies, Inc.*1 Sapiens International Corp. N.V. Schawk, Inc.1 Sigma Designs, Inc.* Smith Micro Software, Inc.* Soundbite Communications, Inc. Spansion, Inc. - Class A*1 STEC, Inc.*1 Super Micro Computer, Inc.* Sykes Enterprises, Inc.* SYNNEX Corp.*1 TriQuint Semiconductor, Inc.* Ultra Clean Holdings*1 Veeco Instruments, Inc.*1 See accompanying Notes to Financial Statements. 12 Vericimetry U.S. Small Cap Value Fund SCHEDULE OF INVESTMENTS (Continued) As of March 31, 2013 (Unaudited) Number of Shares Value COMMON STOCKS (Continued) TECHNOLOGY (Continued) Volterra Semiconductor Corp.* $ Wayside Technology Group, Inc. TOTAL COMMON STOCKS (Cost $55,072,483) PREFERRED STOCKS – 0.0% ENERGY – 0.0% DHT Holdings, Inc.3 7 — TOTAL PREFERRED STOCKS (Cost $980) — RIGHTS – 0.0% FINANCIAL – 0.0% United Community Financial Corp.*3 TOTAL RIGHTS (Cost $0) MONEY MARKET INVESTMENTS – 28.6% BlackRock Liquidity Funds TempFund Portfolio, 0.09%4,5 Federated Treasury Obligations Fund, 0.01%4 Fidelity Institutional Money Market Portfolio - Class I, 0.11%4,5 TOTAL MONEY MARKET INVESTMENTS (Cost $17,780,710) TOTAL INVESTMENTS – 127.9% (Cost $72,854,173) Liabilities less other assets – (27.9)% ) TOTAL NET ASSETS – 100.0% $ * Non-income producing security. 1 All or a portion of shares are on loan. 2 Shares are non-voting. 3 This security is an illiquid security and valued at its fair value as determined in good faith by the Adviser, in accordance with procedures established by, and under the general supervision of, the Fund’s Board of Trustees. 4 Variable rate security; the rate shown represents the rate at March 31, 2013. 5 Investments purchased with cash proceeds from securities lending. See accompanying Notes to Financial Statements. 13 Vericimetry U.S. Small Cap Value Fund SUMMARY OF INVESTMENTS As of March 31, 2013 (Unaudited) Security Type/Industry Percent of Total Net Assets Common Stocks Banks % Insurance % Retail % Commercial Services % Electronics % Semiconductors % Telecommunications % Savings & Loans % Transportation % Healthcare-Services % Oil & Gas % Diversified Financial Services % Chemicals % Aerospace/Defense % Computers % Oil & Gas Services % Food % Apparel % Healthcare-Products % Electrical Components & Equipment % Entertainment % Miscellaneous Manufacturing % Engineering & Construction % Internet % Mining % Machinery-Diversified % Media % Software % Leisure Time % Metal Fabricate/Hardware % Building Materials % Airlines % Distribution/Wholesale % Pharmaceuticals % Auto Parts & Equipment % Coal % Iron/Steel % Agriculture % Forest Products & Paper % Home Furnishings % Environmental Control % Household Products/Wares % Textiles % Energy-Alternate Sources % Holding Companies-Diversified % Lodging % Storage/Warehousing % Security Type/Industry Percent of Total Net Assets Biotechnology % Home Builders % Trucking & Leasing % Advertising % Toys/Games/Hobbies % Machinery-Construction & Mining % Hand/Machine Tools % Packaging & Containers % Beverages % Housewares % Real Estate % Total Common Stocks % Preferred Stocks % Rights % Money Market Investments % Total Investments % Liabilities less other assets )% Total Net Assets % See accompanying Notes to Financial Statements. 14 Vericimetry Funds Vericimetry U.S. Small Cap Value Fund STATEMENT OF ASSETS AND LIABILITIES March 31, 2013 (Unaudited) ASSETS Investments in securities, at value (cost $72,854,173) $ Cash Receivables: Securities sold Fund shares issued Dividends and interest Securities lending income Prepaid expenses Total assets LIABILITIES Collateral due to broker for securities loaned Payables: Securities purchased Due to Trustees Due to Adviser Accrued other expenses Total liabilities NET ASSETS $ COMPONENTS OF NET ASSETS Paid-in-capital $ Accumulated undistributed net investment income Accumulated net realized gain on investments Net unrealized appreciation on investments NET ASSETS $ Shares outstanding no par value (unlimited shares authorized) Net asset value, offering and redemption price per share $ See accompanying Notes to Financial Statements. 15 Vericimetry Funds Vericimetry U.S. Small Cap Value Fund STATEMENT OF OPERATIONS For the Six Months Ended March 31, 2013 (Unaudited) INVESTMENT INCOME Income Dividends (net of foreign withholding taxes of $33) $ Securities lending income Interest 27 Total investment income Expenses Investment advisory fees Fund accounting and administration fees and expenses Transfer agent fees Offering costs Professional fees Trustees' fees and expenses Registration fees Insurance fees Custody fees Shareholder reporting fees Total expenses Expenses reimbursed ) Net expenses Net investment income Net Realized and Unrealized Gain from Investments Net realized gain on investments Net change in unrealized appreciation on investments Net realized and unrealized gain on investments Net Increase in Net Assets from Operations $ See accompanying Notes to Financial Statements. 16 Vericimetry Funds Vericimetry U.S. Small Cap Value Fund STATEMENT OF CHANGES IN NET ASSETS Six Months Ended March 31, 2013 (Unaudited) For the Period from December 27, 2011* to September 30, 2012 INCREASE (DECREASE) IN NET ASSETS FROM Operations Net investment income $ $ Net realized gain on investments Net change in unrealized appreciation on investments Net increase resulting from operations Distributions to Shareholders From net investment income ) ) From net realized gains ) — Net decrease resulting from distributions ) ) Capital Transactions Proceeds from shares issued Reinvestment of distributions Cost of shares repurchased ) ) Net increase resulting from capital transactions Total increase in net assets Net Assets Beginning of period End of period $ $ Accumulated undistributed net investment income $ $ Capital Share Activity Shares issued Shares reinvested Shares redeemed ) ) Net increase in capital shares * Commencement of operations. See accompanying Notes to Financial Statements. 17 Vericimetry Funds Vericimetry U.S. Small Cap Value Fund FINANCIAL HIGHLIGHTS For a capital share outstanding throughout the period Six Months Ended March 31, 2013 (Unaudited) For the Period from December 27, 2011* to September 30, 2012 Net asset value, beginning of period $ $ Income from Investment Operations: Net investment income Net realized and unrealized gain on investments Total from investment operations Less Distributions: From net investment income ) ) From net realized gain ) — Total distributions ) ) Net asset value, end of period $ $ Total return %(1) %(1) Ratios and Supplemental Data Net assets, end of period (in thousands) $ $ Ratio of expenses to average net assets Before fees reimbursed by the Adviser %(2) %(2) After fees reimbursed by the Adviser %(2) %(2) Ratio of net investment income (loss) to average net assets Before fees reimbursed by the Adviser %(2) %)(2) After fees reimbursed by the Adviser %(2) %(2) Portfolio turnover rate 19
